                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL MCDONALD et al.,                           Case No. 17-cv-04344-JD
                                                        Plaintiffs,
                                   8
                                                                                            ORDER RE PRELIMINARY
                                                 v.                                         APPROVAL OF CLASS ACTION
                                   9
                                                                                            SETTLEMENTS
                                  10     KILOO A/S et al.,
                                                                                            Re: Dkt. No. 363
                                                        Defendants.
                                  11

                                  12     AMANDA RUSHING et al.,                             Case No. 17-cv-04419-JD
Northern District of California
 United States District Court




                                                        Plaintiffs,
                                  13
                                                 v.
                                  14

                                  15     THE WALT DISNEY COMPANY et al.,
                                                        Defendants.
                                  16

                                  17     AMANDA RUSHING et al.,                             Case No. 17-cv-04492-JD
                                                        Plaintiffs,
                                  18
                                                 v.
                                  19

                                  20     VIACOMCBS INC. et al.,
                                                        Defendants.
                                  21

                                  22          These related privacy actions were filed by parents concerned about gaming apps for

                                  23   children. The Kiloo action, No. 17-4344, involves the “Subway Surfers” app; the Disney action,

                                  24   No. 17-4419, involves “Princess Palace Pets” and “Where’s My Water?”; and the Viacom action,

                                  25   No. 17-4492, involves “Llama Spit Spit.” The complaints alleged that the apps functioned as

                                  26   covert collectors of behavioral data for delivery of targeted advertising to the kids who played the

                                  27   games, and that the collection and exploitation of the data was done without disclosure or consent.

                                  28   The Court denied defendants’ motions to dismiss, and permitted the following claims to go
                                            Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 2 of 10




                                   1   forward: in all three cases, an intrusion upon seclusion claim and a California constitutional right

                                   2   to privacy claim; a consumer protection claim under New York General Business Law § 349(a) in

                                   3   the Kiloo and Disney actions; and a California Unfair Competition Law claim under Cal. Bus. &

                                   4   Prof. Code § 17200, and a privacy claim under Massachusetts General Laws Chapter 214, § 1B, in

                                   5   the Disney case. Dkt. No. 270.

                                   6           The seven named plaintiffs across the three cases are Michael McDonald, Tamara Draut,

                                   7   Dominique Murillo, Amanda Rushing, Ashley Supernault, Julie Remold and Ted Poon. On the

                                   8   defendants’ side, there are two groups. The Developer Defendants are Kiloo A/S (“Kiloo”); Sybo

                                   9   ApS (“Sybo”); The Walt Disney Co., Disney Enterprises, Inc., and Disney Electronic Content,

                                  10   Inc. (collectively, “Disney”); and ViacomCBS Inc. and Viacom International Inc. (collectively,

                                  11   “Viacom”). The SDK Defendants are AdColony, Inc. (“AdColony”); Chartboost, Inc.

                                  12   (“Chartboost”); Flurry, Inc. (“Flurry”); InMobi Pte Ltd. (“InMobi”); ironSource USA Inc.
Northern District of California
 United States District Court




                                  13   (“ironSource”); Tapjoy, Inc. (“Tapjoy”); Vungle, Inc. (“Vungle”); Twitter Inc. and MoPub, Inc.

                                  14   (collectively, “Twitter”); Comscore, Inc. and Full Circle Studies, Inc. (collectively, “Comscore”);

                                  15   Unity Technologies SF (“Unity”); and Upsight, Inc. (“Upsight”). The Developer Defendants are

                                  16   alleged to have created their respective gaming apps for children and contracted with certain SDK

                                  17   Defendants to embed their code (called software development kits or “SDKs”) into those apps to

                                  18   surreptitiously collect personal data for commercial gain.

                                  19           Plaintiffs have entered into sixteen proposed class settlements under Federal Rules of Civil

                                  20   Procedure Rule 23(b)(2) with the fifteen defendants across the three actions,1 and seek preliminary

                                  21   approval of the settlements. Dkt. No. 363. The request is granted.

                                  22                                              DISCUSSION

                                  23   I.      CLASS CERTIFICATION
                                  24           Plaintiffs have asked the Court to conditionally certify the proposed classes for settlement

                                  25   purposes only. In certifying a class for settlement purposes, review of the proposed class is “of

                                  26   vital importance.” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620 (1997). The proposed

                                  27
                                       1
                                  28     Defendant Upsight entered into separate settlements in the Disney action and Viacom action,
                                       respectively.
                                                                                        2
                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 3 of 10




                                   1   class must satisfy the requirements of Federal Rule of Civil Procedure 23. Rule 23(a) provides

                                   2   that a class action is available only where: (1) the class is so numerous that joinder is

                                   3   impracticable; (2) common questions of law or fact exist; (3) the claims or defenses of the

                                   4   representative parties are typical of the class; and (4) the representative parties will fairly and

                                   5   adequately protect the class’s interests. The proposed settlements are directed mainly to conduct

                                   6   remedies as contemplated by Rule 23(b)(2), and so the Court must also determine whether

                                   7   defendants have “acted or refused to act on grounds that apply generally to the class, so that final

                                   8   injunctive relief or corresponding declaratory relief is appropriate respecting the class as a whole.”

                                   9          The Court finds that the requirements of Rule 23(a) are met for the proposed classes. The

                                  10   numerosity requirement is satisfied because “the relevant apps have been downloaded millions of

                                  11   times in the United States alone.” Dkt. No. 363 at 22 & n.19. The commonality requirement is

                                  12   satisfied because the resolution of the classes’ claims depends on common questions of law and
Northern District of California
 United States District Court




                                  13   fact, such as “what data was secretly collected, how the collection was done, and how the

                                  14   harvested data was used.” Dkt. No. 270 (MTD Order) at 11. These practices involve software

                                  15   accessed by all users of the same version of each app. The named plaintiffs’ claims meet the

                                  16   typicality requirement because their children played these gaming apps like all other members of

                                  17   the proposed classes. See In re Facebook Biometric Info. Privacy Litig., 326 F.R.D. 535, 543

                                  18   (N.D. Cal. 2018). The adequacy requirement is met because there are no conflicts between the

                                  19   named plaintiffs and the other class members, and there is no dispute about proposed class

                                  20   counsel’s competence.

                                  21          The Court also finds that the requirements of Rule 23(b)(2) are satisfied. The cases

                                  22   concern defendants’ alleged data collection and use practices that apply generally to the proposed

                                  23   classes. Injunctive relief mandating changes to defendants’ practices -- including putting a stop to

                                  24   them, imposing safeguards to protect children, and the destruction of previously-collected personal

                                  25   data -- necessarily would benefit all members of the settlement classes equally.

                                  26          The Court consequently conditionally certifies, and appoints class representatives, for the

                                  27   settlement classes that follow. Definitions and exhibits are taken from and can be found in the

                                  28   settlement agreements themselves. See Dkt. No. 364, Exhibits 1-16.
                                                                                          3
                                       Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 4 of 10



                                          McDonald et al. v. Kiloo ApS et al., Case No. 3:17-cv-04344
                                   1
                                          Class Representatives (All Settlements): Plaintiffs Michael McDonald, Tamara
                                   2      Draut, and Dominique Murillo.
                                   3      Class Definition (All Settlements): All parents and/or legal guardians of persons
                                          residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                   4      Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                          Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New
                                   5      Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South
                                          Dakota, Texas, Utah, Vermont, Washington, and West Virginia who are under the
                                   6      age of 13 and have played Subway Surfers, or who were under the age of 13 when
                                          they played Subway Surfers.
                                   7
                                          Rushing et al. v. The Walt Disney Company et al, Case No. 3:17-cv-04419
                                   8
                                          Class Representatives (All Settlements): Plaintiffs Amanda Rushing, Ashley
                                   9      Supernault, Julie Remold, and Ted Poon.
                                  10      Disney Settlement Class Definition: All parents and/or legal guardians of persons
                                          who have played the Covered Apps residing in the States of Alabama, Alaska,
                                  11      Arizona, Arkansas, California, Colorado, Connecticut, Delaware, Georgia, Hawaii,
                                          Idaho, Illinois, Iowa, Kansas, Kentucky, Louisiana, Maine, Maryland,
                                  12      Massachusetts, Minnesota, Missouri, Nevada, New Hampshire, New Jersey, New
Northern District of California
 United States District Court




                                          York, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota,
                                  13      Texas, Utah, Vermont, Washington, and West Virginia who are younger than the
                                          age of 13, or were younger than the age of 13, when they played the Covered Apps.
                                  14
                                          Comscore Settlement Class Definition: All parents and/or legal guardians of
                                  15      persons residing in the States of Alabama, Alaska, Arizona, Arkansas, California,
                                          Colorado, Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas,
                                  16      Kentucky, Louisiana, Maine, Maryland, Massachusetts, Minnesota, Missouri,
                                          Nevada, New Hampshire, New Jersey, New York, North Carolina, Ohio,
                                  17      Oklahoma, Oregon, Pennsylvania, South Dakota, Texas, Utah, Vermont,
                                          Washington, and West Virginia who are younger than the age of 18, or were
                                  18      younger than the age of 18 when they played the Where’s My Water? and Where’s
                                          My Water? Free/Lite Disney Gaming Apps.
                                  19
                                          Twitter Settlement Class Definition: All parents and/or legal guardians of persons
                                  20      residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                          Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                  21      Louisiana, Maine, Maryland, Massachusetts, Minnesota, Missouri, Nevada, New
                                          Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon,
                                  22      Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West
                                          Virginia who are younger than the age of 13, or were younger than the age of 13
                                  23      when they used a Disney app including Where’s My Water? Free / Lite and/or
                                          Where’s My Water? 2 (collectively, “Disney Gaming Apps”) and/or an app listed
                                  24      below in Exhibits A through C that was embedded with MoPub’s SDK.
                                  25      Unity Settlement Class Definition: All parents and/or legal guardians of persons
                                          residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                  26      Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                          Louisiana, Maine, Maryland, Massachusetts, Minnesota, Missouri, Nevada, New
                                  27      Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon,
                                          Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West
                                  28
                                                                                  4
                                             Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 5 of 10



                                                Virginia who were younger than the age of 18 at the time they played any Relevant
                                   1            App.
                                   2            Upsight Settlement Class Definition: All parents and/or legal guardians of persons
                                                residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                   3            Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                                Louisiana, Maine, Maryland, Massachusetts, Minnesota, Missouri, Nevada, New
                                   4            Hampshire, New Jersey, New York, North Carolina, Ohio, Oklahoma, Oregon,
                                                Pennsylvania, South Dakota, Texas, Utah, Vermont, Washington, and West
                                   5            Virginia, who are younger than the age of 18, or were younger than the age of 18
                                                when they played the Released Apps, and from whom Upsight collected, used, or
                                   6            disclosed personal data. The Settlement Class includes the Intrusion Upon
                                                Seclusion Class and California Subclass, as those classes were identified in
                                   7            Plaintiff’s Amended Complaint. (See ECF No. No. 117-1 ¶¶ 228, 230, 232, and
                                                234.)
                                   8
                                                Rushing v. ViacomCBS Inc. et al, Case No. 3:17-cv-04492
                                   9
                                                Class Representative (All Settlements): Plaintiff Amanda Rushing.
                                  10
                                                Viacom Settlement Class Definition: All parents and/or legal guardians of persons
                                  11            residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                                Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                  12            Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New
Northern District of California
 United States District Court




                                                Jersey, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota,
                                  13            Texas, Utah, Vermont, Washington, and West Virginia who are younger than the
                                                age of 18, or were younger than the age of 18 when they played Llama Spit Spit,
                                  14            and from whom Viacom collected, used, or disclosed personal data.
                                  15            Upsight Settlement Class Definition: All parents and/or legal guardians of persons
                                                residing in the States of Alabama, Alaska, Arizona, Arkansas, California, Colorado,
                                  16            Connecticut, Delaware, Georgia, Hawaii, Idaho, Illinois, Iowa, Kansas, Kentucky,
                                                Louisiana, Maine, Maryland, Minnesota, Missouri, Nevada, New Hampshire, New
                                  17            Jersey, North Carolina, Ohio, Oklahoma, Oregon, Pennsylvania, South Dakota,
                                                Texas, Utah, Vermont, Washington, and West Virginia, who are younger than the
                                  18            age of 18, or were younger than the age of 18 when they played the Released Apps,
                                                and from whom Upsight collected, used, or disclosed personal data. The Settlement
                                  19            Class includes the Intrusion Upon Seclusion Class and California Subclass, as those
                                                classes were identified in Plaintiff’s Amended Complaint. (See ECF No. 78-3
                                  20            ¶¶ 153, 155.)
                                  21            The Court appoints Lieff, Cabraser, Heimann & Bernstein, LLP and Carney Bates &

                                  22   Pulliam PLLC as counsel for the settlement classes under Rule 23(g)(1). Both firms have

                                  23   significant experience in similar cases and have demonstrated skill and effort in litigating these

                                  24   cases.

                                  25   II.      PRELIMINARY APPROVAL
                                  26            When the parties reach a proposed settlement of a class action prior to class certification,

                                  27   proposing the certification of a class for settlement purposes, the Court must review the agreement

                                  28   and approve “both the propriety of the certification and the fairness of the settlement.” Staton v.
                                                                                          5
                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 6 of 10




                                   1   Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003). Federal Rule of Civil Procedure 23(e) requires the

                                   2   Court to examine the proposed settlement and make a preliminary finding of fairness. A class

                                   3   action settlement may be approved only if the Court finds that it is “fair, reasonable, and

                                   4   adequate.” Fed. R. Civ. P. 23(e)(2). Plaintiffs bear the burden of establishing these elements.

                                   5   Staton, 327 F.3d at 959.

                                   6          “[S]ettlement approval that takes place prior to formal class certification requires a higher

                                   7   standard of fairness.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1026 (9th Cir. 1998), overruled

                                   8   on other grounds by Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338 (2011). This is because “the

                                   9   dangers of collusion between class counsel and the defendant, as well as the need for additional

                                  10   protections when the settlement is not negotiated by a court-designated class representative, weigh

                                  11   in favor of a more probing inquiry than may normally be required under Rule 23(e).” Id. At the

                                  12   same time, there is a “strong judicial policy that favors settlements, particularly where complex
Northern District of California
 United States District Court




                                  13   class action litigation is concerned.” Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th

                                  14   Cir. 1992).

                                  15          The touchstone of approval for a class settlement agreement is “the protection of those

                                  16   class members, including the named plaintiffs, whose rights may not have been given due regard

                                  17   by the negotiating parties.” Officers for Justice v. Civil Service Comm’n, 688 F.2d 615, 624 (9th

                                  18   Cir. 1982). The Court will give preliminary approval to a class settlement and notice only when

                                  19   (1) “the proposed settlement appears to be the product of serious, informed, noncollusive

                                  20   negotiations,” (2) “has no obvious deficiencies,” (3) “does not improperly grant preferential

                                  21   treatment to class representatives or segments of the class,” and (4) it “falls with the range of

                                  22   possible approval.” Stokes v. Interline Brands, Inc., No. 12-cv-05527-JD, 2014 WL 5826335, at

                                  23   *3 (N.D. Cal. Nov. 10, 2014) (citation omitted).

                                  24          These requirements have been satisfied here. The sixteen settlements were reached after

                                  25   extensive negotiations among a substantial number of parties over the course of many months,

                                  26   sometimes before neutral mediators. Dkt. No. 364 ¶¶ 51-54. The settlements have no obvious

                                  27   deficiencies and do not improperly grant preferential treatment to class representatives or

                                  28   segments of the class. The proposed settlements will provide broad injunctive relief going beyond
                                                                                          6
                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 7 of 10




                                   1   the apps that were at issue in these cases, and will meaningfully change defendants’ practices in

                                   2   ways that should improve privacy protections for children. See Dkt. No. 364 ¶¶ 23-30; Exs. 1-16.

                                   3   As one illustrative example, for the SDK defendants AdColony, Chartboost, Flurry, InMobi,

                                   4   ironSource, Tapjoy, Vungle, Twitter, Unity and Upsight, the settlements will “place strict

                                   5   limitations on thousands of child-directed apps so that, at minimum, only contextual [i.e., not

                                   6   behavioral] advertising is served to children under age 13.” Dkt. No. 364 ¶ 25(a). SDK

                                   7   Defendant Comscore, which does not provide advertising services directly, will, among other

                                   8   things, “notify those clients whose apps are categorized as child-directed, providing instructions to

                                   9   update the Comscore SDK to ensure data is not collected.” Id. ¶ 26(c). Developer Defendants

                                  10   Kiloo and Sybo will make changes to the Subway Surfers app so that “[a]ny user who identifies as

                                  11   under age 13 will not have personal data collected for behavioral advertising.” Id. ¶ 27(a).

                                  12   Developer Defendant Disney will, for dozens of Disney gaming apps, provide protections
Northern District of California
 United States District Court




                                  13   including removing or disabling any Advertising SDKs or configuring the SDKs so they collect

                                  14   and use personal data only for contextual advertising for those apps whose audiences are primarily

                                  15   under 13. Id. ¶ 28. Developer Defendant Viacom will modify the Llama Spit Spit app “so that the

                                  16   app will not use Persistent Identifiers for cross-promotions, to the extent that the Persistent

                                  17   Identifier is used to draw inferences about users’ usage of other Viacom apps -- including whether

                                  18   or not a user has installed additional Viacom apps on his or her device.” Id. ¶ 29.

                                  19          While the settlements do not provide any monetary relief to class members, they do not

                                  20   release damages or other monetary claims for any class members or their children, except for the

                                  21   class representatives and their children, so that class members are free to pursue those claims

                                  22   against defendants in future actions. Plaintiffs have also provided a reasonable basis for not

                                  23   pursuing those claims in these settlements: further litigation would have been time-consuming

                                  24   and risky, and any damage award was uncertain and likely to have been nominal for most class

                                  25   members. Dkt. No. 363 at 14-15.

                                  26          On the issue of attorney’s fees, the Court notes that the parties have negotiated payment

                                  27   caps, and that defendants have reserved the right to contest any amount of fees and expenses

                                  28   requested. Dkt. No. 364 ¶ 56. The parties have also agreed to accept, and not appeal, the Court’s
                                                                                          7
                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 8 of 10




                                   1   resolution of the fees and expenses. Id. These are further indicators in support of a finding that

                                   2   these settlements were not collusive.

                                   3             Overall, the proposed class settlement agreements are well within the range of final

                                   4   approval as “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

                                   5   III.      NOTICE, SCHEDULE, AND NEXT STEPS
                                   6             While notice is not, strictly speaking, required for Rule 23(b)(2) classes, see Fed. R. Civ.

                                   7   P. 23(c)(2), the parties here have agreed to provide it to alert the class members to the settlements

                                   8   and injunctive relief. The Court finds this to be in the best interest of the class members, and

                                   9   approves the form of the notice proposed, Dkt. No. 366-3, as well as the proposed avenues of

                                  10   outreach (programmatic display advertising, social media notice, paid search campaign, and

                                  11   creation of a case-specific website). Dkt. No. 366. Angeion Group, LLC is appointed as the

                                  12   settlement administrator, and the parties are directed to carry out the notice plan and pay the
Northern District of California
 United States District Court




                                  13   associated costs consistent with the provisions in each defendant’s settlement agreement. The

                                  14   Court expects the parties will confirm compliance with the notice plan in their final approval

                                  15   papers.

                                  16             The Court notes that defendants have filed on the docket a joint notice of compliance with

                                  17   the notice requirements of the Class Action Fairness Act (“CAFA”), 28 U.S.C. § 1711. See Dkt.

                                  18   No. 370.

                                  19             Because these are settlement classes under Federal Rule of Civil Procedure 23(b)(2), class

                                  20   member opt-out is not available. Even so, every class member has the right to comment on or

                                  21   object to any aspect of the proposed settlements by following the ensuing procedures. These

                                  22   procedures and requirements are intended to ensure the efficient administration of justice and the

                                  23   orderly presentation of any class member’s objection to any of the settlements to which he or she

                                  24   is a part, in accordance with the due process rights of all settlement class members.

                                  25             All comments or objections must be in writing, and to be considered, any comment or

                                  26   objection to any of the settlements or fee motion must be mailed, postmarked no later than the

                                  27   Objection Deadline set forth below, to the Court at the following address: Class Action Clerk,

                                  28   United States District Court for the Northern District of California, 450 Golden Gate Avenue, San
                                                                                           8
                                          Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 9 of 10




                                   1   Francisco, CA 94102. It must also include the following information: (a) the applicable case

                                   2   names and numbers (McDonald v. Kiloo A/S, Case No. 3:17-cv-04344-JD; Rushing v. The Walt

                                   3   Disney Company, Case No. 3:17-cv-04419-JD; or Rushing v. ViacomCBS, Inc., Case No. 3:17-cv-

                                   4   04492-JD); (b) the name, mailing address, e-mail address, and signature of the settlement class

                                   5   member and, if represented by counsel, of his or her counsel; (c) the specific aspect of the

                                   6   settlement(s) or fee motion to which the settlement class member objects or wishes to comment,

                                   7   along with any legal or evidentiary support; and (d) a statement of membership that clearly

                                   8   identifies that his or her children played one of the Gaming Apps, and identifies which Gaming

                                   9   Apps his or her children played and to which settlement classes the settlement class member

                                  10   purports to belong. A settlement class member who wishes to appear at the final approval hearing

                                  11   must submit a Notice of Intention to Appear along with their written comment or objection. If the

                                  12   appearance will be through counsel, the Notice of Intention to Appear must also identify who
Northern District of California
 United States District Court




                                  13   those attorneys are.

                                  14          Settlement class members who do not follow these procedures may not comment on or

                                  15   object to the settlement, or appear at the final approval hearing, except upon a showing of good

                                  16   cause and the Court’s permission. Substantial compliance with the requirements for submitting an

                                  17   objection or comment will typically be deemed adequate.

                                  18          The Court sets the following dates and deadlines for the final approval of these

                                  19   settlements:

                                  20        Event                                                        Deadline / Date
                                  21        Deadline for plaintiffs to file motion for attorneys’ fees   October 8, 2020
                                            and any incentive awards
                                  22

                                  23        Notice and relevant court orders to be posted on the         October 9, 2020
                                            Class Settlement Website
                                  24
                                            Objection deadline                                           November 20, 2020
                                  25        Deadline for motion for final approval, including            December 3, 2020
                                            responses to objections
                                  26
                                            Final Approval Hearing                                       December 17, 2020, at
                                  27                                                                     10:00 a.m.

                                  28
                                                                                         9
                                         Case 3:17-cv-04344-JD Document 371 Filed 09/24/20 Page 10 of 10




                                   1          Class counsel and defense counsel are authorized to use all reasonable procedures in

                                   2   connection with the administration of the settlements that are not materially inconsistent with this

                                   3   order or the settlements, including making, without further approval of the Court, minor

                                   4   corrections or non-substantive changes to the form or content of the notice that they jointly agree

                                   5   are reasonable or necessary. The issues of any fees and costs to class counsel and incentive

                                   6   awards to the named class representatives are reserved for the final approval hearing.

                                   7          Pending the final approval hearing, all proceedings in these three related actions other than

                                   8   those necessary to carry out and enforce the terms and conditions of the settlements and this order,

                                   9   are stayed. In light of that procedural posture, the cases will be administratively closed pending

                                  10   the final approval hearing, though the parties may continue to make all settlement-related filings

                                  11   on the docket as directed.

                                  12                                             CONCLUSION
Northern District of California
 United States District Court




                                  13          Preliminary approval of the class action settlements, Dkt. No. 363, is granted, and a final

                                  14   approval hearing is set for December 17, 2020.

                                  15          IT IS SO ORDERED.

                                  16   Dated: September 24, 2020

                                  17

                                  18
                                                                                                    JAMES DONATO
                                  19                                                                United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        10
